Citation Nr: 0705088	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2006, the appellant 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

At the February 2006 hearing, the veteran testified that he 
was involved in a motorcycle accident during his service.  He 
received treatment from the Lake Charles Air Force Base 
hospital and remained there from approximately eight months.  
The Board notes that VA has made several attempts to obtain 
the veteran's service personnel and medical records; however, 
in August 2003, a response from the National Personnel 
Records Center (NPRC) indicated that the veteran's service 
records were unavailable due to a fire at NPRC.  Subsequent 
requests for the veteran's service medical records were made 
in October 2003 and January 2004.  The NPRC responses 
remained negative and that the veteran's records were fire 
related.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  However, where relevant records were destroyed in a 
fire at NPRC, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Additionally, the veteran testified that, in November 2005, 
he was diagnosed with a right leg disability by a VA Medical 
Center (VAMC) in Columbia, Missouri.  
On remand, VA should again ask the veteran to identify any 
health care providers who have treated him for a right leg 
disability and attempt to obtain relevant treatment records.  
After receipt of the records, the veteran should be scheduled 
for a VA examination to ascertain the nature, extent and 
etiology of any right leg disability.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
the right leg since separation from 
service.  The VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, VA should obtain 
missing records from the VAMC in 
Columbia, Missouri from November 2000 
through the present.  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination, by an appropriate 
specialist, to ascertain the nature, 
extent, and etiology of any right leg 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner(s) should perform 
any neurological or vascular tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his disorder and reviewing the claims 
file, the examiner(s) should offer an 
opinion as to whether any right leg 
disability is at least as likely as not 
(50 percent or more probability) began 
during, or was aggravated, as the result 
of some incident of active service, in 
particular, a motorcycle accident in 
March 1957 where the veteran claimed to 
have broken his right leg at the tibia 
and fibula.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
residuals of a right leg injury.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


